Exhibit 10.27

 

September 6, 2017

 

 

 

Adam Pliska

CEO/President

WPT Enterprises, Inc.

1920 Main Street, Suite 1150

Irvine, California 92614

 

Re:World Poker Tour Season Fifteen etc. – Exception to Exclusive Rights

 

Dear Adam:

 

We refer to the agreements, dated as of May 10, 2013 (as amended) and May 24,
2016 (collectively the “Agreements”), between WPT Enterprises, Inc. (“WPTE”) and
National Sports Programming (“Fox”), pursuant to which Fox will distribute
episodes of the World Poker Tour television series. Any defined terms used but
not defined herein shall have the meaning set forth in the applicable Agreement.

 

WPTE and Fox hereby agree that Section 8 of Exhibit A of each Agreement shall be
amended by inserting the following paragraph (i) after the fourth full paragraph
of Section 8 of Exhibit A of the May 10, 2013 Agreement, and (ii) after
subparagraph 8(g) as a new subparagraph (8(h)) in Section 8 of Exhibit A of the
May 24, 2016 Agreement:

 

“Notwithstanding the foregoing exclusive Telecast rights, WPTE shall have the
right to offer for Telecast all Episodes of each season of the (Tour) Series on
an advertising video-on-demand (AVOD) basis powered by Tubi TV delivered to OTT
enabled devices (e.g., Roku, Apple TV) beginning one week after Fox premieres
the final Episode of such season. Once initially available pursuant to the
preceding sentence, WPTE shall not be required to restrict the availability of
Episodes on such applications on dates that Fox premieres the then current
season of the (Tour) Series (i.e., currently Sunday nights). WPTE agrees and
acknowledges that Fox shall have the right to revoke such AVOD rights with
written notice to WPTE.”

 

Except as set forth herein, the Agreement will not otherwise be changed, altered
or amended and remains in full force and effect. This letter agreement, together
with the Agreements, constitutes the entire understanding and agreement between
the parties with respect to the subject matter of the Agreements. If the above
confirms your understanding, please signify your acceptance by signing below.

 

 

Sincerely,

 

NATIONAL SPORTS PROGRAMMING

 

 

By: _________________________

Name: _______________________

Title: ________________________

 

Agreed and Accepted by:

 

WPT ENTERPRISES, INC.

 

By: _________________________

Name: _______________________

Title: ________________________

